Mr. Justice Waterman delivered the opinion of the Court. For passengers upon street cars, after signaling for the car to stop, to walk to the place from where they expect to alight and there stand waiting for the car to stop, is so common that such conduct can not be said to be a lack of ordinary care. Whether the plaintiff thus stood and was guilty of negligence in failing to hold on to something to prevent her falling, was a question of fact for the jury, and after their verdict, for the consideration of the judge before whom this cause was tried; their conclusion we find sustained by such evidence that we do not feel warranted in interfering with the result at which they arrived. There is not shown in the abstract any testimony of Mr. John Southwick which entitled the defendant to ask Mr. Aldrich, if, after he had stated to Southwick the contrary, he, Southwick, had asked him, Aldrich, to testify that the car had started with a jerk. There was an agreement between counsel that witnesses should be excluded from the court room while others were testifying. As to whether, notwithstanding this agreement, Mr. iSTorthen and Mr. Southwick, who had remained in the court room, should be permitted to testify, was a matter within the discretion of the court. Counsel for the plaintiff did overstep the bounds of propriety and fairness in his closing address to the jury, for which he.should have been rebuked by the court in so emphatic a manner that the undue advantage he thus sought to gain would not have been attained. The plaintiff was suing and asking for damages from the defendant because of the alleged negligence of its servants; unless one or more of these servants were negligent, she had no case. That she omitted to sue them did not add to her right to recover against the Street Kailway Company; and counsel should not have been permitted to appeal to the prejudices of the jury by allusion to the responsibility of the defendant she had chosen to sue, and the fact that the poor, but, as she alleged, negligent conductor and driver, had not been sued. The damages are, however, no more than we think would be recovered upon another trial, and are only such as the evidence warranted. The judgment of the Superior Court is therefore affirmed.